RIPPLE, Circuit Judge,
concurring in the judgment.
As the district court and my brothers conclude, the record certainly contains sufficient evidence to support a finding of racial discrimination. I would permit that jury verdict to stand. In my view, defendants’ “house-cleaning,” followed by an erratic hiring of new employees, cannot, as a *849matter of law, constitute an affirmative action plan. These transfer decisions were informal race-motivated attempts to remedy, on an ad hoc basis, a perceived imbalance similar to the informal affirmative action rejected by this court in Lehman v. Yellow Freight System, Inc., 651 F.2d 520, 525-28 (7th Cir.1981). See also Lilly v. City of Beckley, 797 F.2d 191, 194-96 (4th Cir.1986) (informal race-motivated decisions not a legitimate affirmative action plan). I agree with my brothers, however, that Mr. Mathis is entitled to qualified immunity on this issue of racial discrimination. When he acted, the precise requirements for a permissible affirmative action plan were not so well established that it can be said that he should have known that his conduct violated the law. See Anderson v. Creighton, 483 U.S. 635, 107 S.Ct. 3034, 3039, 97 L.Ed.2d 523 (1987). Lehman, while attempting to isolate some of the factors necessary for a valid plan, explicitly noted the “dearth of authority on this issue,” 651 F.2d at 515 (footnote omitted), and also emphasized “the rather unique record,” id. at 528, under scrutiny.
With regard to the district court’s decision to grant a new trial on the issue of political discrimination, I do not believe that the district court abused its discretion. See Davlan v. Otis Elevator Co., 816 F.2d 287, 289 (7th Cir.1987).